Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 1of8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LIANHUA WENG, HATHUA 4HAI, SHIMIN YUAN,
GUANGLI ZHANG, CHENGBIN OTAN,

Plaintiffs,
-against~

KUNG FU LITTLE STEAMED BUNS RAMEN,
INC., d/b/a Kung Fu Little Steamed Buns
Ramen, KUNG FU DELICACY, INC., d/b/a
Kung Fu Little Steamed Buns Ramen, KUNG
FU KITCHEN, INC., d/b/a Kung Fu Little
Steamed Buns Ramen, ZHE SONG, a/k/a
Peter Song, JOHN LIU, a/k/a Andy Liu,
ZHIMIN CHEN,

Defendants.

 

VERDICT FORM AS TO
PLAINTIFF CHENGBIN
QIAN

17-CV-273 (LAP)

VERDICT FORM AS TO PLAINTIFF CHENGBIN QIAN

 

e All jurors must agree on the answers to all of the

questions.

* Jurors must answer the questions in the order they are

presented.

e Terms defined in the Jury Instructions appear in quotation

marks.

 

 
Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 2 of 8

ISSUH I: DURATION OF PLAINTIFF?’ S EMPLOYMENT

 

1. Was Plaintiff employed by the “Corporate Defendants”?

a
é

i

Yes: i? No:

 

If you answer “No” to the preceding question, skip question 2.

2.0n which dates was Plaintiff employed by the “Corporate
Defendants”?

é

f
5 . . 3G ES
From fc da pels code fis to

  
     

pe Lee

we

of ped
og AGE

one fd wpe ees é

   

From to

ISSUE I1: EMPLOYER STATUS

 

3. Was Defendant “Zhe “Peter” Song Plaintiff’s “employer”?
f
/
Yes: ve No:

If you answered “No” to question 1 and question 3, you are
finished, Proceed to the last page to sign the verdict form.
Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 3 of 8

ISSUE III: MINIMUM WAGES

4, On average, how many “compensable hours” did Plaintiff work
per day? If the average number of hours worked per day
changed, please note when that figure changed and what it
changed to:

JL ACYL. Pee Le ig”
/ i
i :

 

 

 

 

 

 

 

5. On average, how many days did Plaintiff work per week? If
the average number of days worked per week changed, please
note when that figure changed and what it changed to:

LS MAE fic tate e ih

 

 

 

 

 

 

 

 

 
Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 4 of 8

6. On average, how many “compensable hours” did Plaintiff work

7.

per week? If the average number of work hours per week
changed, please note when that figure changed and what it
changed to:

+ ee ghee eh yt 6 ALOE be
co ae OE EES oP LA EO

 

 

 

 

 

 

(a) Was Plaintiff paid on (1) an hourly basis or (2) ata
flat rate for an agreed-upon period of time?

Hourly Basis:

Ct f ogthl ie f 4
Flat Rate for an Agreed-Upon Period of Time: SL (Gb EW hs fost

(6) If Plaintiff was paid at a flat rate for an agreed-
upon period of time, indicate the rate and the agreed-
upon period of time below.

£3 3 4 i
$ Lb Vv per SUE . (oF Leg hoe theo }

f

{c) What is Plaintiff's “Regular Rate of Pay”?
$ f per hour,

. Was Plaintiff paid at least “minimum wage” by the

Defendants?

Yes: Neo: /
Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 5 of 8

ISSUE IV: OVERTIME WAGES

9, During the term of Plaintiff’s employment with the
“Corporate Defendants,” did Plaintiff ever work “overtime

hours”?

Yes: J No:

If you answer “No” to the question 9, skip questions 10 and 11.

1d. On average, how many “overtime hours” did Plaintiff
work for the Defendants per week? If the average number of
“overtime hours” worked per week changed, please note when
that figure changed and what it changed to:

“ oie Pe BOG }
J LEME E BID ybOek OL tacd Eb “fb thay CEE

 

 

 

 

 

 

11. Was Plaintiff properly compensated for his “overtime
hours” by the Defendants?
; . ff
Yes: No: Z

 

 
Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 6 of 8

ISSUE V: SPREAD OF HOURS

12, Did Plaintiff's “spread of hours” exceed 10 hours on
any given day at any time during his employment at the
Defendants?

Yes: A No:

If you answer “No” to the question 12, skip questions 13 and 14.

13, Indicate the number of days you find that the “spread
of hours” exceeded 10 hours for Plaintiff during his
empioyment at the Defendants?

 

ert! days per week from Sted El to

 

 
  

wf

agen
saat rn - fie £ o
“e bsrepedteis Ef P Co Sef ?s

 

me Gays per week from

Tape, Be

 

 

 

 

days per week from to
days per week from to
days per week from =o
14, Was Plaintiff properly compensated for his “spread of

hours” by the Defendants?

/

Yes: No: if

ISSUE Vi: WAGE NOTIFICATION

 

LS. Was Piaintiff provided with an adequate wage notice
within ten days of the date he was hired by the Defendants?

Yes: No: /

 
Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 7 of 8

16. If you answer “No” to the preceding question, was he
ever provided with an adequate wage notice?
f
Yes: No: if
17. If you answered “Yes” to the preceding question, on

what date was he provided an adequate wage notice?

 

ISSUE VII: WAGH STATEMENTS

18. Was Plaintiff provided with a full and accurate wage
statement each payday during the term of his employment at
the Defendants?

Yes: No: /

19, Tf you answered “No” to the preceding question, for
how many weeks did the Defendants fail to provide plaintiff
with full and accurate wage statements?

abril SO weeks.

ISSUE VIII: GOOD FAITH

20. To the extent the Defendants failed to compensate
Plaintiff the applicable “minimum wage,” did they
nonetheless act in “good faith”?

é
Yes: No: if

21, To the extent that the Defendants failed to compensate
Plaintiff adequate overtime wages, did they nonetheless act
in “good faith’? ’

vw

Yes: No;

 

 
Case 1:17-cv-00273-LAP Document 109 Filed 03/16/21 Page 8 of 8

22. To the extent that the Defendants failed to compensate
Plaintiff for his “spread of hours,” did they nonetheless
act in “good faith”?

é
Yes: No: f

zt

23, To the extent that the Defendants failed to provide
Plaintiff with an adequate wage notification, did they
nonetheless act in “good faith”?

Yes: No: /

24, To the extent that the Defendants failed to provide
Plaintiff with adequate wage statements, did they
nonetheless act in “good faith’?

Yes! No: /

You are finished. The foreperson should ensure that each juror
agrees with the answer to each question. If se, the foreperson
should date and sign below.

an
Dated: March “> , 2021

Forep

New York, New York

   

nee

erson
